Citation Nr: 1434773	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  13-02 075	)	DATE: 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel   





INTRODUCTION

The Veteran served on active duty from May 1967 to February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability had onset during active service.  

2.  The Veteran's current tinnitus had onset during active service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Due Process
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In the instant decision, the Board makes no decision unfavorable to the Veteran.  Therefore, even if VA did not meet its duty to notify and assist in this case, such error is harmless and no further discussion is necessary

II.  Merits of the Claim
The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus on the basis that his exposure to loud noise and gunfire as a truck driver during service caused his conditions.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz.) is 40 decibels (dB.) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz. are 26 dB. or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.   

July 2011 VA examination results document that the Veteran has a hearing loss disability in both ears as defined by VA regulations and the examiner provided a diagnosis of bilateral hearing loss and associated tinnitus.  The present disability element is therefore met as to both claims.

As to the in-service element of his service connection disability claim, the Veteran reported being exposed to loud noises while on active duty.  The April 2011 statement from the Veteran described two specific incidents in which he was exposed to loud noise and gunfire in service.  These incidents occurred in April 1968 as a gunner on a machine gun truck and a February 1969 incident in which the Veteran was under attack with "big guns".  The Board finds the Veteran's statement regarding his exposure to loud noise through these incidents credible.  

Moreover, VA has already acknowledged exposure to loud noises during service in the August 2011 Rating decision.  Therein VA granted service connection for post-traumatic stress disorder caused by stressors such as the shooting of soldiers as they ran out of the compound.  In light of the Veteran's description of being under attack and using machine guns on the truck, as well as VA's finding of stressors related to the post-traumatic stress disorder claim, the Board finds that the Veteran was exposed to loud noise during service.  Furthermore, the acknowledged PTSD stressor taken together with the Veteran's reports is evidence that the Veteran engaged in combat with the enemy.  He has reported that he suffered hearing loss and tinnitus at the time that he was exposed to loud noise from ordnance during service.  Because this occurred during his engagement in combat with the enemy, the Board accepts his report of the injury.  See 38 U.S.C.A. § 1154(b) (West 2002).  Therefore, the in-service element of his service connection claims is met. 

Regarding the causal relationship between the Veteran's present disability and the injury in service, the Veteran underwent a VA examination in June 2011.  In the June 2011 VA examination report, the examiner reviewed the Veteran's medical history obtained from the claims file, interviewed the Veteran and reached the following opinion:  

The Veteran's hearing sensitivity was documented to be within normal limits during military service with no shift in hearing seen at discharge.  There is no evidence of complaint or treatment of hearing loss or tinnitus.  Scientific evidence does not support delayed onset of noise induced hearing loss.  Tinnitus is related to current hearing loss.

The examiner also stated that the Veteran reported tinnitus onset of approximately forty years earlier but did not recall a specific incident of onset.  To the contrary, in the May 2011 statement, the Veteran specifically reported hearing loss and ringing in his ear following a fire fight which occurred in February 1969, which was also referenced in the prior December 2010 statement.  As the examiner appears to have misconstrued the Veteran's report of onset of symptoms the nexus opinion provided is of little probative value because it appears to rely on inaccurate facts.  

Service treatment records do not document any specific reports of hearing or tinnitus symptoms, audiometric findings at separation from service did not show a hearing loss disability for VA purposes, and the Veteran indicated in his February 1969 separation report of medical history that he had never had hearing loss or ear, nose and throat trouble.  The Board notes the medical history form provided boxes for the Veteran to select yes or no to a particular medical problem.  While the Veteran checked no for the box reporting "ear, nose or throat trouble", the Board finds this report is not sufficient to find that the Veteran's more recent statements of hearing loss during service are not credible.  Notably, no box on the February 1969 form addressed ringing in the ears.

Notwithstanding the service treatment records, the Board finds the Veteran's May 2011 statement that his tinnitus began right after exposure to the in-service noise and continued to the present is the most probative evidence as to the history of his tinnitus symptoms.  This satisfies the nexus element as to the tinnitus claim. 

The Board finds that the determination in the June 2011 examination report that the Veteran's tinnitus is as likely as not a symptom associated with hearing loss to be sufficient evidence to establish that the nexus element for hearing loss claim is also met.  As all three elements are met for both claims, the appeal must be granted as to 
entitlement to service connection for tinnitus and entitlement to service connection for hearing loss.  



(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


